ORDER

PER CURIAM:
AND NOW, this 13th day of November, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board of the Supreme Court of Pennsylvania dated October 13,1995, the Petition for Reinstatement is granted.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in the investigation and processing of the Petition for Reinstatement.
MONTEMURO, J., participates by designation as a senior judge as provided by Pa.R.J.A. No. 701(f).